YandeRbueoh, J.,
(concurring.) I agree that, upon the facts found, the case may fall within the rule laid down in Acheson v. Chase. At *515tbe same time it seems to me that it leaves the door open for a practical evasion of the usury law in many cases. But it would be better, undoubtedly, that a rule which has been recognized and acted on should be changed by legislation, which would, of course, relate to future contracts only, than that an attempt should now be made to change it by the courts. I therefore concur in the opinion.